Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Claim 2 cancellation is acknowledged.
Applicant amendments and arguments filed (02/22/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner respectively disagrees.
Applicant submits amended claims scope is beyond scope of prior art references. Specifically, applicant submits primary reference Fujimatsu does not appear to change this range according to which target object is designated in an image. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., change this range according to which target object is designated in an image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of above arguments, examiner submits rejection is sufficient and respectfully maintained.


ALLOWABLE SUBJECT MATTER
Claims 3 & 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over
FUJIMATSU et al. (U.S. Publication 2015/0016798) in view of KHAZANOV et al. (U.S. Publication 2017/0161913)
As to claims 1 & 13, FUJIMATSU discloses a moving body tracking device which tracks a moving body for a ball game, the moving body tracking device comprising: a moving body selector which displays a moving image frame captured by one of the cameras (via ST103, Fig. 4-5, 9, 7A-7C & [0083] discloses designating a target to tracked in the captured image displayed in one of the display views 43a-43d), and receives, from a user, a designation of a position of a moving body selected as a tracking target in the moving image frame captured by the one of the cameras (via ST103, Fig. 4-5, 9, 7A-7C & [0083] discloses designating a target to tracked in the captured image displayed in one of the display views 43a-43d); a moving body candidate extractor which extracts a moving body candidate which is present in a region of a three- dimensional space (via ST107, Fig. 4-5, 9, 7A-7C & [0088] discloses instruct displaying of candidates), the region of the three-dimensional space being formed of a search range calculated based on the designated position in the moving image frame captured by the one of the cameras (See Figs. 4-5, 7a-7c, 8, 12-14 for 3 dimensional visual representation based on one or more cameras), and extracts an image of the moving body candidate from a portion of a moving image frame captured by another camera, the portion corresponding to the region of the three- dimensional space (via ST106-ST113, Fig. 9 & ]0088-0093] discloses after candidate selection @ ST103, ST106 checks is the target tracked correct?…if not corrections are made via ST111 in order to correct tracing information @ ST111); and a moving body tracker which tracks the moving body as the tracking target, wherein the moving body selector displays the moving body candidate image and receives the selection of the tracking when the moving body selector receives the selection of the tracking target from the user, the moving body tracker corrects the moving body as the tracking target to the moving body selected by the user  (ST106-ST113, Fig. 9 & ]0088-0093] discloses after candidate selection @ ST103, ST106 checks is the target tracked correct?…if not corrections are made via ST111 in order to correct tracing information @ ST111).
FUJIMATSU discloses a video receiver (via 1a, Fig. 2 & [0041-0042, 0044-0047, 0049-0050, 0053-0054, 0059]) which receives moving image frames (43a-43d, Fig. 4 & [0053-0058]) captured by 5each of a plurality of cameras at different positions (via 1a, Fig. 2 & [0041-0042, 0044-0047, 0049-0050, 0053-0054, 0059]).
FUJIMATSU is silent to a video receiver which receives moving image frames of a ball game captured by 5each of a plurality of cameras at different positions.
However, KHAZANOV discloses a video receiver which receives moving image frames of a ball game captured by 5each of a plurality of cameras at different positions. (205, Fig. 6 & [0224] discloses receiving a stream of multimedia data of a real sport game in Real Time from low frequency cameras) (215, Fig. 6 & [0225] discloses tracking ballistic motion of the ball (120, Fig. 5) by the low frequency cameras (130, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify FUJIMATSU’s disclosure to include the above limitations in order to automate camera operation in the presence of objects of interest. [0001-0008]
As to claim 5, FUJIMATSU in view of KHAZANOV discloses everything as disclosed in claim 2. In addition, FUJIMATSU discloses the moving body candidate extractor extracts a plurality of moving body candidates from moving image frames of each of the plurality of cameras, the moving body selector displays moving body candidate images by grouping, the moving body candidate images extracted from the moving image frames of each of the plurality of cameras, and the moving body candidate images corresponding to a same position in the three- dimensional space. (ST103, Fig. 4-5, 9, 7A-7C & [0083] discloses designating a target to tracked in the captured image displayed in one of the display views 43a-43-d)
to claim 6, FUJIMATSU in view of KHAZANOV discloses everything as disclosed in claim 2. In addition, FUJIMATSU discloses the moving body candidate extractor extracts a plurality of moving body candidates from moving image frames of each of the plurality of cameras,
 Appl. No. 16/753,135Attorney Docket No. P60165 the moving body selector groups moving body candidate images which are extracted from the moving image frames of each of the plurality of cameras, and the moving body candidate images correspond to a same position in the three- dimensional space, and receives the selection of the moving body as the tracking target from the user in grouped units.
(ST103, Fig. 4-5, 9, 7A-7C & [0083] discloses designating a target to tracked in the captured image displayed in one of the display views 43a-43-d) (ST106-ST113, Fig. 9 & ]0088-0093] discloses after candidate selection @ ST103, ST106 checks is the target tracked correct?…if not corrections are made via ST111 in order to correct tracing information @ ST111).
As to claim 7, FUJIMATSU in view of KHAZANOV discloses everything as disclosed in claim 2. In addition, FUJIMATSU discloses wherein: the moving body candidate extractor limits the region of the three-dimensional space from which the moving body candidate is extracted, based on the designated position and a trajectory of movement of the moving body as the tracking target. (ST102, Fig. 4 & [0082] discloses conducting a search based on date and time of an area via tracking assistance to detect a candidate person to be tracked (e.g. person shoplifting));
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIMATSU et al. (U.S. Publication 2015/0016798) in view of KHAZANOV et al. (U.S. Publication 2017/0161913) as applied in claim 2, above further in view of Oami et al. (U.S. Publication 2015/0248587)
As to claim 4, FUJIMATSU in view of KHAZANOV discloses everything as disclosed in claim 2. In addition, FUJIMATSU discloses wherein: the moving body candidate extractor extracts a plurality of moving body candidates present in the region of the three-dimensional space corresponding to the designated position; (See Fig. 12-14 and corresponding disclosure as it pertains to 3D space)
FUJIMATSU in view of KHAZANOV is silent to the moving body selector displays moving body candidate images of each of the 15plurality of moving body candidates in order of likelihood of the moving body candidate being the moving body as the tracking target.
However, Oami’s [0097] discloses the moving body selector displays moving body candidate images of each of the 15plurality of moving body candidates in order of likelihood of the moving body candidate being the moving body as the tracking target.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify FUJIMATSU in view of KHAZANOV’s disclosure to include the above limitations in order to focuses user attention on most likely scenarios. 
 
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661